June 26, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
         GRAHAM R. WILLIAMS, HERBERT H. PRATT AND ZICIX
                     CORPORATION, Appellants

NO. 14-14-00436-CV                          V.

                    MAZUMA HOLDING CORP., Appellee
                    ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
June 5, 2014, denial by operation of law of their motion to dismiss. Having
considered the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Graham R. Williams, Herbert H. Pratt and Zicix Corporation, jointly and
severally.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.